                                          Case 4:20-cv-01962-JSW Document 17 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIANSHU CHENG,                                     Case No. 20-cv-01962-JSW
                                                          Plaintiff,
                                   8
                                                                                            ORDER VACATING HEARING AND
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         USCIS, et al.,                                     Re: Dkt. No. 15
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 21, 2020, Defendants filed a motion to dismiss this case on the basis that the

                                  14   claims are moot. That motion is scheduled for a hearing on June 26, 2020, and Plaintiff’s

                                  15   opposition was due on June 4, 2020. Plaintiff has not opposed the motion. The Court VACATES

                                  16   the hearing set for June 26, 2020 and ORDERS Plaintiff to show cause why the motion should not

                                  17   be granted as unopposed and why the case should not be dismissed. Plaintiff’s response to this

                                  18   Order to Show Cause shall be due by June 12, 2020. If Plaintiff fails to respond to this Order to

                                  19   Show Cause, the Court will deem the motion unopposed.

                                  20          If Plaintiff seeks to file a belated opposition with his response to the Order to Show Cause,

                                  21   Plaintiff must include a proposed opposition brief and set forth the reasons he failed to comply

                                  22   with the deadline to oppose the motion. If the Court determines Plaintiff should be given leave to

                                  23   file an untimely opposition, it will provide Defendants with an opportunity to reply, and it will

                                  24   resolve the motion on the papers.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 8, 2020

                                  27                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  28                                                    United States District Judge
